Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 11, as amended on 03/09/2022, appears to mistakenly recite “a first SSTT” in line 4, after introducing “a first subsea test tree (SSTT)” in the previous line.  Additionally, the claim recalls “the second SSTT” in various placed thereafter. As such, the Examiner is amending Claim 11, Line 4 as follows:
“a first SSTT;”
--a second SSTT;--
Allowable Subject Matter
Claims 1-3, 8, 11, 13, 16-17, 20-29, 31-34, 36-42 are allowed over the prior art of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L LEMBO whose telephone number is (571)270-3065. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 5712703654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AARON L LEMBO/
Primary Examiner
Art Unit 3679